     Case 3:20-cv-01001-TWR-NLS Document 10 Filed 10/08/20 PageID.46 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LISA KAYE GOLDEN,                                   Case No.: 20-CV-1001 TWR (NLS)
12                                      Appellant,
                                                         ORDER DENYING APPELLANT’S
13   v.                                                  MOTION FOR LEAVE TO FILE
                                                         ELECTRONICALLY
14   RICHARD KIPPERMAN,
15                                      Appellee.        (ECF No. 9)
16
17         Presently before the Court is Appellant Lisa Kaye Golden’s Declaration in Support
18   of Motion for Order Allowing Electronic Filing by Appellant and Plaintiff Lisa Golden in
19   All Pending Cases (“Mot.,” ECF No. 9). On June 1, 2020, the Honorable Dana M. Sabraw
20   granted Appellant access to the CM/ECF system but denied her leave to file documents
21   electronically. (See ECF No. 2.) Through the instant Motion, Appellant “respectfully
22   requests, for a second official time, to be allowed to electronically file as all other parties
23   are allowed to do.” (Mot. at 1.)
24         All parties, however, are not entitled to file documents electronically. Indeed, this
25   District’s Electronic Case Filing Administrative Policies and Procedures Manual provides
26   that, “[u]nless otherwise authorized by the court, all documents submitted for filing to the
27   Clerk’s Office by parties appearing without an attorney must be in legible, paper form.”
28   (Id. § 2(b) (emphasis added).) Consequently, by default, all pro se litigants in this District

                                                     1
                                                                                20-CV-1001 TWR (NLS)
     Case 3:20-cv-01001-TWR-NLS Document 10 Filed 10/08/20 PageID.47 Page 2 of 2



 1   file in paper unless granted leave to file electronically. Contrary to Appellant’s assertion,
 2   (see Mot. at 2), electronic filing is a privilege, not a right.
 3          Judge Sabraw previously determined that Appellant was not entitled to file
 4   electronically, (see ECF No. 2), and Appellant offers no further argument in favor the Court
 5   revisiting Judge Sabraw’s prior ruling. The Court therefore DENIES Appellant’s Motion.
 6          IT IS SO ORDERED.
 7
 8   Dated: October 8, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                              20-CV-1001 TWR (NLS)
